251 F.2d 915
Michael LEE, Appellant,v.UNITED STATES of America, Appellee.
No. 13980.
United States Court of Appeals District of Columbia Circuit.
Argued January 7, 1958.
Decided January 30, 1958.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, Judge.
Mr. James J. Laughlin, Washington, D. C., for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., for appellee.
Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll and Victor W. Caputy, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of assault with intent to kill, assault with a dangerous weapon, and carrying a dangerous weapon. D.C.Code (1951) §§ 22-501, 22-502, 22-3204. We had reversed a previous conviction, for reasons not here pertinent, and remanded for a new trial. Lee v. United States, 98 U.S.App.D.C. 272, 235 F.2d 219. The new trial has now been held. We find no error affecting substantial rights.


2
Affirmed.